[Cite as State v. Ferrell, 2021-Ohio-2826.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



STATE OF OHIO                                 :       JUDGES:
                                              :       Hon. Craig R. Baldwin, P.J.
        Plaintiff-Appellee                    :       Hon. William B. Hoffman, J.
                                              :       Hon. Earle E. Wise, Jr., J.
-vs-                                          :
                                              :
STEPHEN FERRELL                               :       Case No. 20 CAA 10 0046
                                              :
        Defendant-Appellant                   :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas, Case No. 19CRI100694




JUDGMENT:                                             Affirmed




DATE OF JUDGMENT:                                     August 17, 2021




APPEARANCES:

For Plaintiff-Appellee                                For Defendant-Appellant

MELISSA A. SCHIFFEL                                   APRIL F. CAMPBELL
CHRISTOPHER E. BALLARD                                46 ½ N. Sandusky Street
145 N. Union Street                                   Delaware, OH 43015
3rd Floor
Delaware, OH 43015
Delaware County, Case No. 20 CAA 10 0046                                                 2

Wise, Earle, J.


       {¶ 1} Defendant-Appellant Stephen Ferrell appeals the October 23, 2020

judgement entry of the Delaware County Court of Common Pleas. Plaintiff-Appellee is the

state of Ohio.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} On October 8, 2019, Delaware County Sheriff's Deputy Andrew Lee was

dispatched to a Speedway gas station parking lot at approximately 11:30 p.m. An

identified caller to 911 had described a loud argument between a man and a woman in

separate vehicles in the gas station parking lot, which included screaming and the man

yelling racial slurs. The caller was concerned the situation would soon erupt into physical

violence. The caller provided dispatch with a description of the parties as well as their

vehicles. Lee activated his cruiser's overhead lights and drove to the scene.

       {¶ 3} Lee arrived first on the scene. Upon arrival, he observed the black Range

Rover described by the 911 caller stationary at the exit of the gas station with Appellant

behind the wheel and dresses as described by the caller. The female involved and later

identified as Appellant's friend Michelle was seated in her own stationary vehicle behind

Appellant. Lee parked near the Range Rover, left his overhead lights activated, exited his

cruiser and approached Appellant. Lee's body camera recorded the entirety of Lee's

interaction with Appellant.

       {¶ 4} Upon approaching Appellant, it was immediately apparent to Lee that

Appellant was intoxicated. Appellant was alone in his vehicle and admitted he had just

been in an argument with Michelle. Still clearly angry, Appellant asked Lee why he was

being stopped. Because Lee immediately detected a strong odor of alcohol, noted
Delaware County, Case No. 20 CAA 10 0046                                                   3

Appellant's eyes were bloodshot and that he was slurring some words, Lee asked

Appellant if he had consumed alcohol that evening. Appellant denied he had and looked

away from Lee. Before Appellant looked away, however, Lee had noticed nystagmus in

Appellant's eyes.

       {¶ 5} Lee then questioned Appellant regarding his connection with Michelle and

what they had been arguing about. Appellant stated Michelle had arrived at his home

earlier, incessantly rang his doorbell, and then stabbed him in the neck with a shovel

when he exited the house to get into his vehicle. He showed Lee a scrape on his neck.

Appellant further stated they argued about him owing Michelle gasoline.

       {¶ 6} With this information Lee approached Michelle who admitted to being at

Appellant's home and picking up a shovel, but denied striking Appellant with the shovel.

She then stated if she did hit him she did not mean to do so. Asked if Appellant had been

drinking, Michelle stated Appellant had consumed a couple "Twisted Teas" which Lee

knew to be an alcoholic beverage. Michelle further stated after the two arrived at

Speedway, Appellant had been loud and used the word "nigger".

       {¶ 7} Lee then returned to Appellant's vehicle and asked about the shovel

incident. Appellant stated he did not want to pursue any charges against Michelle and

asked if he could simply go home. Lee advised he could not because he was impaired.

       {¶ 8} Lee spoke with two other deputies at the scene and examined Appellant's

record which indicated Appellant had four prior OVI offenses, three having occurred within

the past 10 years. Lee then returned to Appellant's vehicle and asked him to perform field

sobriety testing. Appellant considered the matter for some time before submitting to

testing. From Lee's initial contact with Appellant until Appellant decided to submit to field

testing, 27 minutes and 44 seconds elapsed.
Delaware County, Case No. 20 CAA 10 0046                                                 4

       {¶ 9} Lee first administered the horizontal gaze nystagmus (HGN) test and noted

Appellant displayed six of six clues indicating impairment.

       {¶ 10} Lee next began to administer the heel-to-toe walk by first having Appellant

stand in a heel to toe stance with his arms down at his sides while Lee gave instructions.

Because Appellant was unable to stand in this starting position without losing his balance,

Lee moved on to other testing. Because Appellant stated he had previously broken an

ankle and Lee skipped the one-leg stand test.

       {¶ 11} Lee next asked Appellant to tip his head back, close his eyes and remain in

that position until he believed 30 seconds had elapsed. Appellant held the position for 45

rather than 30 seconds. Lee also had Appellant recite a portion of the alphabet and count

backward. Appellant performed these two tests correctly.

       {¶ 12} Lee then asked Appellant about recent alcohol consumption and Appellant

stated he had a couple beers. Another deputy present asked Appellant if he had three

Twisted Teas and Appellant stated he had. Appellant was placed under arrest and into

Lee's cruiser. At this point 43 minutes had elapsed since Lee first made contact with

Appellant.

       {¶ 13} On the way to the jail, Lee provided Appellant with his Miranda warnings

and Appellant stated he understood the same. At the jail, after unsuccessful attempts to

contact his attorney, Appellant submitted a breath test which registered 0.182, well over

the legal limit.

       {¶ 14} The Delaware County Grand Jury subsequently returned an indictment

charging Appellant with two counts of operating a vehicle under the influence of alcohol

or drugs. Appellant pled not guilty to the charges and filed a motion to suppress. In his

motion Appellant alleged Lee lacked reasonable suspicion to stop Appellant's vehicle or
Delaware County, Case No. 20 CAA 10 0046                                                   5

to ask him to perform field sobriety testing and failed to timely advise Appellant of his

Miranda warnings. Appellant further argued Lee improperly delayed the investigation

before administering sobriety testing and improperly administered those tests. Appellant

also challenged the admissibility of statements he made before he was advised of his

Miranda warnings and the validity of the breath test due to alleged unlawful coercion.

       {¶ 15} On May 8, 2020, the trial court held a hearing on Appellant's motion wherein

the above stated facts were elicited. Relevant portions of Lee's body camera video were

played for the trial court during the suppression hearing as well as relevant portions of the

911 call.

       {¶ 16} On June 5, 2020, the trial court issued its judgment entry denying

Appellant's motion. On September 8, 2020, Appellant entered a plea of no contest to

count two of the indictment, operating a vehicle under the influence of alcohol or drugs, a

felony of the fourth degree and the trial court ordered a pre-sentence investigation. On

October 23, 2020, the trial court sentenced Appellant to a three-year term of community

control with various terms and conditions as well as an operator's license suspension.

The trial court stayed Appellant's sentence pending the outcome of this appeal.

       {¶ 17} Appellant timely filed an appeal and raises four assignments of error for our

consideration as follow:

                                              I

       {¶ 18} "DEPUTY LEE DID NOT HAVE REASONABLE SUSPICION THAT

FERRELL WAS ENGAGED IN A CRIMINAL ACTIVITY SUFFICIENT TO ENGAGE IN

AN INVESTIGATIVE STOP OF FERRELL'S VEHICLE."
Delaware County, Case No. 20 CAA 10 0046                                                      6

                                              II

       {¶ 19} "THE     EVIDENCE       AGAINST       FERRELL      SHOULD        HAVE     BEEN

SUPPRESSED,          BECAUSE       THE     DEPUTY'S       STOP      OF     FERRELL          WAS

UNREASONABLY PROLONGED."

                                              III

       {¶ 20} "FERRELL'S STATEMENTS MADE IN RESPONSE TO QUESTIONING

ABOUT HIS ALCOHOL CONSUMPTION, AS WELL AS HIS PERFORMANCE AT

DEPUTY LEE'S REQUEST ON THE FIELD SOBRIETY TESTS, SHOULD HAVE BEEN

SUPPRESSED: FERRELL WAS IN CUSTODY AT THAT TIME WITHOUT BEING

MIRANDIZED."

                                              IV

       {¶ 21} "THE BREATH TEST TO WHICH FERRELL SUBMITTED SHOULD HAVE

BEEN SUPPRESSED BECAUSE FERRELL WAS UNCONSTITUTIONALLY COERCED

INTO GIVING IT."

                                 STANDARD OF REVIEW

       {¶ 22} There are three methods of challenging on appeal a trial court's ruling on a

motion to suppress. First, an appellant may challenge the trial court's findings of fact. In

reviewing a challenge of this nature, an appellate court must determine whether said

findings of fact are against the manifest weight of the evidence. State v. Fanning, 1 Ohio

St.3d 19, 437 N.E.2d 583 (1982); State v. Klein, 73 Ohio App.3d 486, 597 N.E.2d

1141(1991); State v. Guysinger, 86 Ohio App.3d 592, 621 N.E.2d 726(1993). Second,

an appellant may argue the trial court failed to apply the appropriate test or correct law

to the findings of fact. In that case, an appellate court can reverse the trial court for

committing an error of law. State v. Williams, 86 Ohio App.3d 37, 619 N.E.2d 1141
Delaware County, Case No. 20 CAA 10 0046                                                      7

(1993). Finally, assuming the trial court's findings of fact are not against the manifest

weight of the evidence and it has properly identified the law to be applied, an appellant

may argue the trial court has incorrectly decided the ultimate or final issue raised in the

motion to suppress. When reviewing this type of claim, an appellate court must

independently determine, without deference to the trial court's conclusion, whether the

facts meet the appropriate legal standard in any given case. State v. Curry, 95 Ohio

App.3d 93, 641 N.E.2d 1172 (1994); State v. Claytor, 85 Ohio App.3d 623, 620 N.E.2d

906 (1993); Guysinger, supra. As the United States Supreme Court held in Ornelas v.

U.S., 517 U.S. 690, 116 S.Ct. 1657, 1663, 134 L.Ed.2d 911 (1996), "... as a general

matter determinations of reasonable suspicion and probable cause should be reviewed

de novo on appeal."

       {¶ 23} We keep in mind that when ruling on a motion to suppress, the trial court

assumes the role of trier of fact and is in the best position to resolve questions of fact

and to evaluate the credibility of witnesses. See State v. Dunlap, 73 Ohio St.3d 308,

314, 1995-Ohio-243, 652 N.E.2d 988; State v. Fanning, 1 Ohio St.3d 19, 20, 437 N.E.2d

583 (1982).

                                              I

       {¶ 24} In his first assignment of error, Appellant argues Lee lacked reasonable

suspicion to conduct an investigatory stop. We disagree.

       {¶ 25} A police officer may make an investigatory stop of a vehicle when they have

a "reasonable articulable suspicion" criminal activity has occurred or is occurring, and the

officer seeks to confirm or refute this suspicion of criminal activity. State v. Weinheimer,

12th Dist. Warren App. No. CA2003-04-044, 2004-Ohio-801, ¶ 8. See, also, Terry v. Ohio,

392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968).
Delaware County, Case No. 20 CAA 10 0046                                                   8

       {¶ 26} Reasonable suspicion can arise from information that is less reliable than

that required to show probable cause. Alabama v. White (1990), 496 U .S. 325, 330, 110

S.Ct. 2412, 110 L.Ed.2d 301 (1990). But it requires something more than an "inchoate

and unparticularized suspicion or 'hunch'." Terry v. Ohio, 392 U.S. 1, 27, 88 S.Ct. 1868,

20 L.Ed.2d 889 (1968). "[T]he Fourth Amendment requires at least a minimal level of

objective justification for making the stop." Illinois v. Wardlow, 528 U.S. 119, 123, 120

S.Ct. 673, 145 L.Ed.2d 570 (2000). Whether an officer acted with "reasonable suspicion"

requires consideration of the totality of the circumstances. United States v. Cortez, 449

U.S. 411, 417, 101 S.Ct. 690, 695, 66 L.Ed.2d 621(1981).

       {¶ 27} In the instant matter, Deputy Lee's information came from a 911 caller.

"Where the information possessed by the police before the stop was solely from an

informant's tip, the determination of reasonable suspicion will be limited to an examination

of the weight to be given the tip and the reliability of the tip." Maumee v. Weisner, 87 Ohio

St.3d 295, 299, 720 N.E.2d 507 (1999). Courts have generally identified three classes of

informants: the anonymous informant, the known informant from the criminal world who

has provided previous reliable tips, and the identified citizen informant. Id. at 300, 720

N.E.2d 507. An identified citizen informant may be highly reliable, and therefore a strong

showing as to other indicia of reliability may be unnecessary. Id. Thus, courts have

routinely credited the identified citizen informant with greater reliability. Id.

       {¶ 28} The instant matter began not as an impaired driving call, but rather as a 911

call from an identified citizen informant involving a dispute at a gas station at 11:30 at

night. Lee was dispatched to Speedway regarding "a domestic" requiring prompt attention

which the identified citizen caller described as "fighting," "screaming," and "racial slurs."

The caller further believed "it's gonna get violent." State's exhibit 2.
Delaware County, Case No. 20 CAA 10 0046                                                9

       {¶ 29} Upon arrival at the scene, Deputy Lee observed vehicles and occupants

matching the descriptions given by the 911 caller and approached Appellant who was

seated in his stationary vehicle. As noted by the trial court and our own observations in

reviewing Lee's body camera footage, the intrusion here was minimal. Lee did not block

the path of Appellant's vehicle or compel him to stop, but merely approached his already-

stopped vehicle to inquire about the alleged fight. It was only upon Lee's approach that

the investigation also became a driving under the influence investigation. State's exhibit

3, Transcript of Suppression Hearing (T.) at 15.

       {¶ 30} Appellant argues he was stopped for using profanity which is protected

speech and therefore Lee had no reasonable, articulable suspicion to conduct and

investigative stop because there was no allegation that a crime was afoot. The record,

however, does not support this conclusion. Rather, at minimum Appellant through his

actions caused inconvenience, annoyance or alarm to others at the gas station by

engaging in fighting or turbulent behavior, a violation of R.C. 2917.11(A)(1). Indeed at

least one person was alarmed enough to call 911. Additionally, the caller feared the

situation would escalate to physical violence.

       {¶ 31} Under the facts of this case we find Deputy Lee possessed a reasonable

suspicion Appellant was violating the law which justified a brief investigatory stop of

Appellant. The first assignment of error is overruled.

                                             II

       {¶ 32} In his second assignment of error, Appellant argues the evidence against

him should have been suppressed because Lee's stop of Appellant was unreasonably

prolonged. We disagree.
Delaware County, Case No. 20 CAA 10 0046                                                    10

       {¶ 33} " '[W]hen detaining a motorist for a traffic violation, an officer may delay a

motorist for a time period sufficient to issue a ticket or a warning.' " State v. Batchili, 113

Ohio St.3d 403, 865 N.E.2d 1282, 2007-Ohio-2204, at ¶ 12, quoting State v. Keathley, 55

Ohio App.3d 130, 131, 562 N.E.2d 932 (1988). "This measure includes the period of time

sufficient to run a computer check on the driver's license, registration, and vehicle plates."

Id., citing State v. Bolden, 12th Dist. Preble No. CA2003-03-007, 2004-Ohio-184, ¶ 17,

citing Delaware v. Prouse, 440 U.S. 648, 659, 99 S.Ct. 1391, 59 L.Ed.2d 660 (1979).

Further, " '[i]n determining if an officer completed these tasks within a reasonable length

of time, the court must evaluate the duration of the stop in light of the totality of the

circumstances and consider whether the officer diligently conducted the investigation.' "

Id., quoting State v. Carlson, 102 Ohio App.3d 585, 598-599, 657 N.E.2d 591 (1995),

citing State v. Cook, 65 Ohio St.3d 516, 521-522, 605 N.E.2d 70 (1992), and United

States v. Sharpe (1985), 470 U.S. 675, 105 S.Ct. 1568, 84 L.Ed.2d 605 (1985).

       {¶ 34} We have carefully reviewed Lee's body camera footage which is State's

Exhibit 3.

       {¶ 35} From 1:07 to 6:05 on State's Exhibit 3, the video of the stop, Lee

approached Appellant's stationary vehicle to speak with Appellant. Lee told Appellant why

he was dispatched to the scene, immediately noticed Appellant was impaired, and asked

him to step out of the car. Appellant remained seated in his vehicle and advised he would

not participate in field sobriety testing. Lee told Appellant he could tell he had been

drinking due to the odor of alcohol, the fact Appellant was slurring some words, and his

bloodshot eyes. Lee then asked Appellant about the fight with Michelle and Appellant told

Lee Michelle had stabbed him in the neck with a shovel and showed Lee a scrape on his

neck. Appellant then told Lee "do me a favor and just talk to her." Thus, upon making
Delaware County, Case No. 20 CAA 10 0046                                                 11

contact Appellant, Lee's investigation immediately became three-fold; investigating the

disturbance caused at the gas station, an alleged assault, and Appellant's apparent

intoxication.

       {¶ 36} From 6:12 to 11:04 Lee talked to Michelle to gather her side of the story.

She indicated Appellant owed her gasoline which is why they were at the gas station.

Michelle admitted she wielded a shovel against Appellant while they were at his home,

but denied actually hitting him. She advised Lee that Appellant had been in a "rage" and

further had consumed Twisted Tea alcoholic beverages.

       {¶ 37} From 11:13 to 12:54 Lee consulted with another deputy on the scene

regarding their history with Appellant, the fact that Appellant is drunk, and the fact that

Appellant has responded with violence against deputies in their prior experiences with

him. Lee also talked to a third deputy on the scene who had been talking to the 911 caller

and other witnesses who had remained on the scene to confirm the initial report.

       {¶ 38} From 12:55 to 13:26 Michelle again engaged Lee in discussion regarding

the situation.

       {¶ 39} At 13:27 Lee returned to Appellant's vehicle. Upon further discussion with

Lee Appellant slurred "I got super loud here, lets just make that clear." He advised Lee

he had been angry about the shovel incident and then Michelle failing to help him pump

gas into both of their vehicles. Appellant did not, however, desire to press charges against

Michelle for striking him with the shovel. He then began bargaining with Lee to let him go

home. Lee asked if there was anyone who could drive him home and the only person

Appellant could name was Michelle. Given the situation, Lee could not allow Michelle to

take Appellant home.
Delaware County, Case No. 20 CAA 10 0046                                                 12

       {¶ 40} With this information, at 17:25 on the video, Lee consulted with the two other

deputies on the scene and advised Appellant had no one who could take him home. The

three discussed the shovel incident and concluded it was likely self-defense as alleged

by Michelle due to the vast size disparity between the two. The deputies then discussed

the fact that Appellant was clearly impaired, could not drive, and that given their previous

interactions with Appellant getting him out of the car would "be a fight." Lee decided he

would take Appellant home if he passed the sobriety tests. Lee then sent one deputy to

get a statement from the 911 caller so he could leave, and ran a driving record check on

Appellant. Lee's research revealed this incident would be Appellant's fourth driving under

the influence charge within 10 years.

       {¶ 41} At 26:39 on the video Lee again contacted Appellant, explained the possible

charge based on Appellant's prior record and again asked Appellant if he was willing to

perform field sobriety tests. Lee advised he would take Appellant home if he passed the

tests. After some consideration, from 27:44 to 28:20 on the video, Appellant got out of the

car to perform the tests.

       {¶ 42} Our viewing of State's Exhibit 3 and consideration of the totality of the

circumstances herein confirms that during the 27:44-minute period from contact with

Appellant to Appellant's decision to submit to field sobriety testing, Lee was engaged in

legitimate investigation of issues presented to him. We therefore conclude the stop of

Appellant was not unreasonably prolonged.

       {¶ 43} The second assignment of error is overruled.

                                            III

       {¶ 44} In his third assignment of error, Appellant argues his statements to Lee

regarding his alcohol consumption as well as his performance on the field sobriety tests
Delaware County, Case No. 20 CAA 10 0046                                                 13

should have been suppressed because he was in custody and had not been provided

with his Miranda warnings. We disagree.

       {¶ 45} These two issues are well settled. First, a stop like the one presented here

does not rise to the level of a custodial interrogation or formal arrest. Appellant here was

asked about alcohol consumption while he was seated in his own vehicle in the parking

lot of a gas station. He was not questioned while seated in a police cruiser or a police

interrogation room, nor while he was handcuffed. In Berkemer v. McCarty, 468 U.S. 420,

104 S.Ct. 3138, 82 L.Ed.2d 317 (1984), the United States Supreme Court held that

roadside questioning of a motorist detained pursuant to a routine traffic stop does not

constitute "custodial interrogation" under the rule announced in Miranda v. Arizona, 384

U.S. 436, 444, 86 S. Ct. 1602, 16 L.Ed.2d 694 (1966). Because Appellant was not in

custody, Miranda warnings were not required.

       {¶ 46} Next, the Ohio Supreme Court has held that physical field sobriety tests are

real or physical evidence and are not statements or testimony. The nonverbal results of

such tests are therefore not self-incriminating statements protected by the constitutional

privilege against self-incrimination. State v. Henderson, 51 Ohio St.3d 54, 57, 554 N.E.2d

104 (1990); Piqua v. Hinger, 15 Ohio St.2d 110, 238 N.E.2d 766 (1968) paragraphs one

and two of the syllabus. The failure to advise Appellant of his rights under Miranda prior

to his performance of sobriety tests does not therefore render the results of such tests

inadmissible.

       {¶ 47} The third assignment of error is overruled.

                                            IV

       {¶ 48} In his final assignment of error, Appellant argues his breath test should have

been suppressed because he was unconstitutionally coerced into giving it. We disagree.
Delaware County, Case No. 20 CAA 10 0046                                                  14

       {¶ 49} Appellant appears to argue he was threatened with a forced blood draw at

the scene and therefore was coerced into submitting to a breath test later at the jail.

Appellant does not cite to a specific point in State's Exhibit 3 where this was alleged to

have taken place. From our own observations we note that at no point during Lee's

conversations with Appellant at the scene was a forced blood draw ever mentioned. Lee

did mention the possibility while talking with other deputies on the scene. However, Lee

mentioned the possibility based on Appellant's previous combative behavior with

deputies. Further this conversation took place while Lee was quite removed from the area

of Appellant's vehicle and in a noisy environment on a busy road.

       {¶ 50} During the suppression hearing Appellant testified briefly on his own behalf

to allege he heard this conversation between Lee and the other deputies. He further

stated he had been subjected to a forced blood draw on a previous occasion in 2012. T.

55-57. On cross-examination, however, Appellant admitted that outside of a blood draw

being mentioned in a BMV form Lee was required to read appellant before his breath test,

he and Lee never discussed a forced blood draw. T. 58.

       {¶ 51} The record simply fails to support Appellant's allegation that Lee threatened

Appellant in order to procure his cooperation with a breath test. In any event, "[a]s part of

obtaining the privilege to drive in Ohio, a driver implicitly consents to a search, through

means of a chemical test, to determine the amount of intoxicating substances in the

driver's body, upon the driver's arrest for DUI." State v. Hoover, 123 Ohio St.3d 418, 2009-

Ohio-4993, 916 N.E.2d 1056, ¶ 14.

       {¶ 52} The final assignment of error is overruled.
Delaware County, Case No. 20 CAA 10 0046                                        15

      {¶ 53} The judgment of the Delaware County Court of Common Pleas is affirmed.




By Wise, Earle, J.

Baldwin, P.J. and

Hoffman, J. concur.




EEW/rw
[Cite as State v. Ferrell, 2021-Ohio-2826.]